DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both a securement feature shown in Fig. 3 (it is believed this should be 38 based on Para 0025) and connections shown in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is not clear what reference character “54” in Fig. 9 is referencing. The specification in Para 0027-0028 states that it is the” end groove”, but it is not clear where this is shown in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 states “between the first chimney in the main body”. This should read --between the first chimney and the main body--.
Claim 5 states “wherein main body”. This should read --wherein the main body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shakesby (GB 552899 A).
For claim 1, Shakesby discloses a fuel tank communication system (Fig. 1), comprising a first chimney (4) configured to be secured to a first fuel bladder (1); a second chimney (4’) configured to be secured to a second fuel bladder (2); each chimney comprising a central opening (opening for 9); a main body (9) configured to be received by a central openings of each of the first and second chimneys, a securement feature (10) for maintaining cooperation between the first chimney and the main body; and first (12) and second (3 and 3’) locking systems for maintaining cooperation between the second chimney and the main body.
For claim 10, Shakesby discloses the system of claim 1, wherein main body comprises a rear shoulder (Fig. 1, shoulder 10).
For claim 11, Shakesby discloses the system of claim 1, wherein the first fuel bladder and second fuel bladder may be connected or disconnected via access to only one of the first or second bladders (Fig. 1, second bladder may be disconnected by unscrewing nut 12 and removing bolts 5).

Claim(s) 1, 3-4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breay et al (“Breay”) (US 20040140667 A1).
For claim 1, Breay discloses a fuel tank communication system (Figs. 1-2), comprising a first chimney (29, left in Fig. 2) configured to be secured to a first fuel bladder (left bladder 11, Para 0047); a second chimney (29, right) configured to be secured to a second fuel bladder (right bladder 11); each chimney comprising a central opening (for 18); a main body (28) configured to be received by a central openings of each of the first and second chimneys, a securement feature (nut 14 with 29) for maintaining cooperation between the first chimney and the main body; and first (62) and second (66) locking systems for maintaining cooperation between the second chimney and the main body.
For claim 3, Breay discloses the system of claim 1, wherein the first locking system comprises a notched ring and a spring (Figs. 6-7, lock ring 62 and wave spring 64).
For claim 4, Breay discloses the system of claim 3, wherein the notched ring comprises a plurality of notch protrusions (Para 0052, “The lock ring 62 further includes a plurality of keys or projections 74”)
For claim 7, Breay discloses the system of claim 1, wherein main body comprises a plurality of edge receivers (Fig. 5, threads 40 and 42).
For claim 8, Breay discloses the system of claim 1, wherein the second locking system comprises a lock ring (Figs. 6-7, 66).
For claim 9, Breay discloses the system of claim 1, wherein main body comprises a seal portion (Fig. 1, seals 104, 26, 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakesby in view of Bozon (WO 2017048627 A1).
For claim 2, Shakesby discloses the system of claim 1, but fails to disclose that the securement feature comprises a C-clip.
However, Bozon teaches a securement feature comprising a C-clip (locking member 218 comprises, for example, a locking ring, a clip (e.g., a C-clip)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shakesby by using a C-clip as the securement feature as disclosed by Bozon. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (flange securement member) for another (C-clip securement member) to obtain predictable results (securing tubes together), and additionally since the C-clip may provide a lighter and removable securement feature.

Claim 5-6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay.
For claim 5, Breay discloses the system of claim 3, but fails to disclose that the main body comprises at least one edge receiver configured to receive at least one notch of the notched ring.
Breay teaches an edge receiver 66 to receive a notched ring 62 (Figs. 6-7) but it is not located on the main body. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Breay by having the feature of the edge receiver be located directly on the main body. One of ordinary skill in the art would have been motivated to make this modification for increased simplicity and since it would be combining prior art elements (edge receiver and main body) according to known methods (providing a locking mechanism) to yield predictable results.
For claim 6, Breay discloses the system of claim 5, wherein the at least one edge receiver comprises an edge opening (Fig. 6-7: opening of slot 76) and an end groove (rim 84 located at one end of 66).
	For claim 12, Breay discloses a method for connecting two tanks (Figs. 1-2), comprising:
a. providing the fuel tank communication system of any of the preceding claims (Claim 6, above);
b. securing the first chimney (Fig. 2: 29, left) to the main body (28) via a securement feature (nut 14);
c. securing the second chimney to the main body via the first locking system (62) comprising a notched ring (lock ring 62) and a spring (spring 64), wherein the main body comprises an edge receiver (Fig. 6, edge receiver 66, as modified on main body) that receives at least one notch of the notched ring (Para 0052 “The lock ring 62 further includes a plurality of keys or projections 74 which extend radially inward. These keys 74 are spaced to match keyways or slots 76 formed on the outer rim 84 of the nut body 66”); and
d. securing the second chimney to the main body via the second locking system comprising a lock ring (lock ring 66 with threads 86).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dielectric Isolators by Breay et al (US 8956556 B2)
Boot Shrouds for Joints in Conduits by Carns et al (US 20090102187 A1)
Apparatus For Coupling Tubular Components And Associated Methods by Waugh (US 10563800 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/15/2022